DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a second non-final Official action necessitated by the pre-appeal conference decision to reopen prosecution. 

Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed because new claim 19 which recites a pocket that extends below the lips is drawn to the pocket embodiment of either Fig. 14 (non-elected species of pocket poI) or Fig. 16 (non-elected species of pocket poIII), Applicant electing in the 4/21/2021 response to the restriction requirement, species of pocket poIV represented by Fig. 17, in which the pocket does not extend below the lips. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lip portions contiguous with each other such as 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 3, 5, 7-11, and 18 – are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (10,214,916) in view of Boo (10,017,948).
1.	Schulte discloses a set of similar or essentially identical building panels, comprising:
a first mechanical locking system (9 and the projection above 9 on panel 2, Fig. 2) at respective parallel and opposite third and fourth edges (13,14) being long edges of the panel, the first mechanical locking system configured to cooperate for horizontal and vertical locking between two adjacent building panels, and 
a second locking system (9 and the projection above 9 on panel 2, Fig. 1 or 7) at respective parallel and opposite first and second edges, configured to cooperate for horizontal and vertical locking of two adjacent building panels 
wherein an upper edge portion of one of the third edge or fourth edge, comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position (Fig. 2 shows such first upper and lower lips represented by upper and lower projections located at the upper edge),
wherein an upper edge portion of one of the first or the second edge comprises a second lower lip portion configured to cooperate which a second upper lip portion of an upper edge portion of the other of the first and second edge of an adjacent panel when said first and second edges are assembled in locking position (Fig. 7 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).
Schulte clearly appears to teach the first lower lip portion is continuous with the second lower lip portion based on the general understanding of the mode of operation of Schulte and similar floor expressly teach the first lower lip portion is continuous with the second lower lip portion. Boo teaches continuous lips as shown at least in Figs 7A and 7B, the figures being devoid of a line at the corner indicating discontinuity and in any case, continuous meaning “without interruption”, websters.com, as the lips are clearly shown, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Schulte first and second lower lip portions to be continuous for ease of panel system assembly. Finally, Examiner indicates that, notwithstanding the express Boo teaching of continuous lips,    


3.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the lip portions each comprise a planar horizontal surface (Figs. 2 and 7). 

5.	Schulte in view of Boo discloses the set according to claim 1, Boo further teaching the lip portions continuously define a datum plane because as shown in Fig. 7 there is a horizontal plane where they meet. 

7.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the first upper lip portion is configured to bear on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system (Fig. 2 shows that the first upper lip portion bears on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system because the first upper lip is on top).

8.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the second upper lip portion is configured to bear on the second lower lip portion when adjacent panels are assembled in locking position by means of the second 

9.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the first and second locking systems each comprises a locking tongue (19 and 28) and a tongue groove, wherein said lip portions are disposed between a respective of said locking tongue or tongue groove and the front surface of the panel (Figs. 1-2).

10.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge, each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend inwards towards a centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include such structure on the second and fourth edges for addition relief and easier assembly. 

11.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend outwards away from the centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion).

. 

Claim 6 – is rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Boo and in further view of Roy (2014/0215946).
6.	Schulte in view of Boo discloses the set according to claim 1, Boo further clearly teaching contiguous (“together in sequence”, websters.com) lips that extend continuously (“without interruption”, websters.com) along first and second edges as shown in Fig. 7. Boo does not expressly teach lips contiguous with each other such as to extend continuously along the first, second, third and fourth edges. Roy teaches at least at paras. 19-37 lips (“lip”) contiguous (“contiguous”) with each other such as to extend continuously along all four edges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Schulte to have such a structure for ease of panel system assembly. 

Claims 1, 3, 5, 7-11, and 18 - are rejected under 35 U.S.C. 103 as being unpatentable over Boo in view of Schulte. 
1.	Boo discloses a set of similar or essentially identical building panels (“Embodiments comprise a set of essentially identical panels comprising the first panel 1, the second panel 1' and a third panel 1'', as shown in FIG. 7A”, col. 8, lines 3-5, Fig. 10), comprising:
a first mechanical locking system (the abutting vertical, planar surfaces at the upper portion of the third and fourth edges are a mechanical locking system as broadly recited because the abutting 
a second locking system (the abutting vertical, planar surfaces at the upper portion of the first and second edges are a mechanical locking system as broadly recited because the abutting faces lock to prevent horizontal relative movement between adjacent panels, Fig. 10) at respective parallel and opposite first (4a) and second (4b) configured to cooperate for horizontal locking of two adjacent building panels as described above.
Boo does not disclose the locking systems configured to cooperate for horizontal and vertical locking, wherein an upper edge portion of one of the third edge or fourth edge comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position.
Schulte discloses first and second locking systems (the first being 9 and the projection above 9 on panel 2, Fig. 2, the second being 9 and the projection above 9 on panel 2, Fig. 7) configured to cooperate for horizontal and vertical locking, wherein an upper edge portion of one of a third edge or fourth edge comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position (Fig. 2 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the lips in Boo to positively lock the panels horizontal and vertical. 


3.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching 
wherein the lip portions each comprise a planar horizontal surface (Figs. 2 and 7). 

5.	Boo in view of Schulte discloses the set according to claim 1, Boo further teaching the lip portions continuously define a datum plane because as shown in Fig. 7 there is a horizontal plane where they meet.

7.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein the first upper lip portion is configured to bear on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system (Fig. 2 shows that the first upper lip portion bears on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system because the first upper lip is on top).

8.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein the second upper lip portion is configured to bear on the second lower lip portion when 

9.	Boo in view of Schulte discloses the set according to claim 1, Boo further teaching wherein the first and second locking systems each comprises a locking tongue and a tongue groove (Fig. 6A shows the first locking system locking tongue 13 and a tongue groove 12 and Fig. 10A shows the second locking system locking tongue 30 and a tongue groove 20), wherein said lip portions are disposed between a respective of said locking tongue or tongue groove and the front surface of the panel in the set of Boo in view of Schulte. 

10.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge, each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend inwards towards a centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include such structure on the second and fourth edges for addition relief and easier assembly. 

11.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend outwards away from the centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion).

18.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein at least one pocket is formed between the first edge of a panel and the second edge of an adjacent panel when the panels are configured in assembled position, said pocket configured to receive a sealant (as shown in Fig. 2, there is vertical portion 17, then below that an angled relief portion forming a pocket).

Claim 6 – is rejected under 35 U.S.C. 103 as being unpatentable over Boo in view of Boo Schulte and in further view of Roy (2014/0215946).
6.	Boo I view of Schulte discloses the set according to claim 1, Boo further clearly teaching contiguous (“together in sequence”, websters.com) lips that extend continuously (“without interruption”, websters.com) along first and second edges as shown in Fig. 7. Boo does not expressly teach lips contiguous with each other such as to extend continuously along the first, second, third and fourth edges. Roy teaches at least at paras. 19-37 lips (“lip”) contiguous (“contiguous”) with each other such as to extend continuously along all four edges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Schulte to have such a structure for ease of panel system assembly. 

Claims 13-15 – are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Boo and in further view of Pervan (8,419,877). 
13.	Schulte discloses the set according to claim 1, Boo further teaching wherein the panel comprises a surface layer (“cover layer”), but does not expressly disclose that the surface layer comprises a binder. Pervan discloses that it is old in the art to use a binder (19) in a layer (col. 8, lines 47 

14.	Schulte in view of Pervan discloses the set according to claim 13, Pervan further teaching wherein said binder has a penetration depth into a core of the panel in a direction transverse the front surface (col. 8, lines 47 55). 

15.	Schulte in view of Pervan does not expressly disclose the penetration depth extends to and including at least part of the lip portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the penetration depth to extend to and include at least part of the lip portions to “increase moisture resistance (col. 8, line 62).

Claims 13-15 – are rejected under 35 U.S.C. 103 as being unpatentable over Boo in view of Schulte and in further view of Pervan (8,419,877). 
13.	Boo in view of Schulte discloses the set according to claim 1, Boo further teaching wherein the panel comprises a surface layer (“decorative layer”, col. 5, line 54), but does not expressly disclose that the surface layer comprises a binder. Pervan discloses that it is old in the art to use a binder (19) in a layer (col. 8, lines 47 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include a binder in Boo for surface layer strength and wear resistance.

14.	Boo in view of Schulte and in further view of Pervan discloses the set according to claim 13, Pervan further teaching wherein said binder has a penetration depth into a core of the panel in a direction transverse the front surface (col. 8, lines 47 55). 

15.	Boo in view of Schulte and in further view of Pervan does not expressly disclose the penetration depth extends to and including at least part of the lip portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the penetration depth to extend to and include at least part of the lip portions to “increase moisture resistance (col. 8, line 62).
Response to Arguments
In response to Applicant's argument regarding the impropriety of citing the Schulte drawing as a teaching of continuous lips, Boo is used in the current rejection as a reference teaching such structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633